Citation Nr: 0111915	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-20 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of pension benefits in the amount of $4,889 was 
timely filed, to include the issue of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from August to 
December 1973.  

The present case arises from a February 1999 decision, in 
which the veteran's January 1999 request for waiver of 
recovery of an overpayment was denied as untimely.  The 
veteran expressed his disagreement with that decision in 
February 1999, and after a statement of the case was issued, 
he perfected his appeal in December 1999.


REMAND

In this case, the veteran was initially awarded pension 
benefits in a January 1993 rating action, effective from July 
1992.  In September 1997, an overpayment of pension benefits 
was created in the calculated amount of $4,889.  This was due 
to adjustments in the rate at which the veteran was paid 
pension to account for unreported income, and the removal of 
the veteran's spouse as a dependent.  In the veteran's 
January 1999 request for waiver of recovery of this 
overpayment, he argued that he should not be held responsible 
for any debt created by unreported income from his wife's 
employment since he had no control of her financial situation 
owing to their separation.  This raises the question as to 
whether the underlying debt itself was properly created, an 
issue that is implicit in the question of whether the 
recovery of the overpayment should be waived.  See Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  The RO has not had an 
opportunity to address this issue, and although it may well 
be that the veteran's request for waiver of recovery of the 
debt was not timely filed, fairness requires that the amount 
of any overpayment be accurately calculated.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). The new statutory duty also requires VA to satisfy 
several notice requirements. Specifically, these notification 
duties include notifying the claimant if his or her 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent formal or informal guidance 
that is provided by the Department, including, 
among others things, Fast Letters, final 
regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.

2.  The RO should order an audit of the veteran's 
improved pension account, which shows the 
calculation of the overpayment, and describes the 
basis of the calculation. The audit must explain 
the creation of the overpayment, and not simply 
consist of a "paid and due" accounting.  The audit 
should be placed in the claims folder, and the 
veteran should be furnished a copy as well.  

3.  Thereafter, it should considered whether all or 
part of the overpayment, in the calculated amount 
of $4,889, was properly created.  In the event an 
overpayment still exists, the veteran and his 
representative should be furnished a supplemental 
statement of the case, which explains the basis of 
the overpayment.  An appropriate period of time 
should be allowed for response, after which the 
case should be returned to the Board for its 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


